 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MIKE FRANKLIN,                                    No. 2:17-cv-2277-JAM-EFB PS
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF PLACER, et al.,
15                       Defendants.
16

17          Defendants North Tahoe Fire Protection District, Todd Conradson, and Scott Sedgwick

18   have filed a motion to dismiss pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6), to

19   strike pursuant to Rule 12(f), and for a more definite statement pursuant to Rule 12(e). ECF No.

20   45. Defendants County of Placer, Edward Bonner, Christopher Cattran, William Doyle, Maria

21   Leftwich, Shane Mathias, Paul Nicholas, Ronald Scott Owens, and Jeffrey Winkler have also

22   moved to dismiss pursuant to Rule 12(b)(6). ECF No. 47. These motions were previously set for

23   hearing on September 19, 2018. ECF Nos. 45, 47.

24          In violation of Local Rule 230(c), plaintiff failed to file an opposition or statement of non-

25   opposition to defendants’ motions. Accordingly, the hearing the motions was continued to

26   October 31, 2018, and plaintiff was ordered, by no later than October 17, 2018, to file an

27   opposition or statement of non-opposition to the motions and show cause why sanctions should

28   not be impose for failure to timely file response to the pending motions. ECF No. 50.
                                                       1
 1           On October 15, 2018, instead of filing a response to defendants’ motions and the court’s
 2   order to show cause, plaintiff filed a request for an extension of time to respond to defendants’
 3   motions. ECF No. 51. Plaintiff claims that additional time is needed because beginning October
 4   8, 2018, he is serving a 40-day sentence in the Placer County Jail, and he suspects that he will be
 5   denied access to the law library during his incarceration.1 Id. In light of plaintiff’s pro se status,
 6   as well as his inability to attend the October 31, 2018 hearing due to his incarceration, plaintiff’s
 7   request for an extension of time is granted.
 8           Accordingly, it is hereby ORDERED that:
 9           1. Plaintiff’s request for an extension of time to respond to defendants’ motions (ECF No.
10   51) is granted.
11           2. The hearing on defendants’ motions (ECF Nos. 45, 47) is continued to December 12,
12   2018.
13           3. Plaintiff shall file an opposition to the motions, or a statement of non-opposition
14   thereto, no later than November 28, 2018.
15           4. Failure to file an opposition to the motions will be deemed a statement of non-
16   opposition thereto, and may result in plaintiff’s motion being granted. See Fed. R. Civ. P. 41(b).
17           5. Defendants may file a reply to plaintiff’s opposition, if any, on or before December 5,
18   2018.
19           6. Plaintiff is admonished that the court is not inclined to grant further requests for
20   extension of time absent a showing of extraordinary cause.
21   DATED: October 26, 2018.
22

23

24

25

26

27
             1
               Although plaintiff’s request for an extension of time was filed on October 15, 2018, the
28   request is dated October 8, 2018. ECF No. 51.
                                                        2
